              Case 1:20-cv-00762-LGS Document 42 Filed 10/27/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 NATANIEL SCICLUNA, et al.,                                     :
                                              Plaintiffs,       :
                                                                :     20 Civ. 762 (LGS)
                            -against-                           :
                                                                :          ORDER
 LEE & ASSOCIATES NYC LLC, et al.,                              :
                                                                :
                                              Defendants.       :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the parties filed a joint letter along with their settlement agreement and attorney

billing information (Dkt. No. 39), in this action arising under the Fair Labor Standards Act. Per the

Order at Dkt. No. 40, Plaintiff’s counsel confirmed that the billing information provided accurately

reflects contemporaneous records of attorney time billed (Dkt. No. 41). It is hereby

        ORDERED that the settlement agreement, is APPROVED as fair and reasonable based on the

nature and scope of Plaintiff’s claims and the risks and expenses involved in additional litigation. See

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015), cert denied., 136 S. Ct. 824

(2016); Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335–36 (S.D.N.Y. 2012). It is further

        ORDERED that Plaintiffs’ counsel’s request for $22,500.00, including attorneys’ fees and

costs, is GRANTED. The remainder of the settlement shall be distributed to Plaintiffs. It is further

        ORDERED that this action is dismissed without costs and without prejudice to restoring the

action to the Court’s calendar, provided the application to restore the action is made within thirty (30)

days of this Order. Any application to reopen filed after thirty (30) days from the date of this Order

may be denied solely on that basis. Any pending motions are DISMISSED as moot, and all

conferences and deadlines are CANCELED.

Dated: October 27, 2020
       New York, New York
